Citation Nr: 0731913	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for residuals of a 
circumcision.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right shoulder with history of bursitis, 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1971 to October 
1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision by 
the RO which, in part, denied service connection for 
residuals of a circumcision.  In May 2005, the Board, in 
part, remanded the claim of service connection for residuals 
of a circumcision for additional development.  

By rating action in October 2003, the RO granted service 
connection for PTSD and a right shoulder disability, rated 
30- and 10 percent disabling, respectively.  The veteran 
subsequently perfected an appeal as to the evaluations 
assigned, and these issues have now been merged with the 
remaining issue previously before the Board.  

The issues of increased ratings for PTSD and arthritis of the 
right shoulder with history of bursitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no competent evidence of any current residuals 
from the veteran's circumcision surgery in service.  


CONCLUSION OF LAW

The veteran does not have any residuals of circumcision 
surgery due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for residuals 
of a circumcision, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.326 (2007).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
required to substantiate his claim and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  The veteran was afforded a VA examination during the 
pendency of this appeal, and was an opportunity to testify at 
a personal hearing, but declined.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
residuals of a circumcision, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

The veteran contends that he has had chronic pain, 
infections, and scar tissue on his penis since his 
circumcision in service.  

The service medical records show that the veteran underwent 
elective circumcision under local anesthesia in November 
1972.  His post-operative recovery was uneventful and he was 
discharged to full duty on the 3rd day.  The veteran made no 
mention of any chronic pain, bleeding, or infections of the 
penis in service and specifically denied any history of 
frequent or painful urination or venereal disease on a Report 
of Medical History for separation from service in September 
1975.  Moreover, no pertinent genitourinary abnormalities 
were noted on examination at that time.  

The evidentiary record includes a private medical report, 
dated in April 2002, to the effect that the veteran had been 
a patient since 1999, and had requested a summary of his 
medical condition so that he could file a claim with VA.  The 
veteran reported a history polyuria and pain in the scar 
tissue around the circumcision site since his surgery in 
service, and a history of recent problems with inguinal 
candidiasis.  The physician indicated that an examination of 
the genitourinary system was essentially negative.  The 
diagnoses included keloid formation after circumcision, 
inguinal candidiasis, and status post adult circumcision.  In 
a letter received in November 2002, the same private 
physician indicated that the veteran reported a history of 
pain, infection, and bleeding of the penis since his 
circumcision, and that erections and intercourse seemed to 
make his symptoms worse.  The physician noted that the 
veteran was circumcised, and that there appeared to be some 
minor irritation, but no bleeding or evidence of infection.  

Additional evidence of record includes numerous private and 
VA medical records showing treatment for various maladies on 
numerous occasions from 1986 to 2005.  However, there is not 
a single mention of any residual problems from the 
circumcision surgery in service or any symptoms or findings, 
such as chronic pain, infections, bleeding, or any other 
abnormalities of the penis.  

At the direction of the Board, the veteran was afforded a VA 
genitourinary examination in November 2005, for the specific 
purpose of determining the nature and etiology of any 
identified residuals of the circumcision in service.  The 
examiner indicated that the claims file was reviewed and 
included a detailed description of the veteran's medical 
history and complaints.  The examiner noted that while the 
veteran reported a history of chronic pain, bleeding, and 
infections, there was no objective evidence of any treatment 
or any genitourinary symptoms or abnormalities.  On 
examination, the veteran had normal external genitalia, and 
there was no evidence of any keloid formation whatsoever.  
The veteran had normal corona of the glands and a normal 
urethral opening.  There were no lesions on the head of his 
penis or the corona region.  There was some excoriation, 
superficial ulcerations on the neck of his penis, but no 
exudate, and the frenulum was intact.  There were no vesicle 
lesions and the veteran denied any history of Herpes virus 
STDs.  The diagnosis was superficial ulcerations on the shaft 
of the penis.  The examiner noted that there was no evidence 
of any circumcision scar or keloid formation as described on 
the 2002 private medical report.  He opined that the 
superficial ulcerations were quite possibly secondary to 
Herpes lesions or to Monilia, which can be secondary to his 
diabetes.  The examiner also opined that there was no 
etiological relationship between any current findings and the 
veteran's circumcision and/or epididymitis in service, and no 
evidence of any chronicity of the superficial ulcerations to 
service.  

In the instant case, there is no evidence of any chronic 
genitourinary problems, such as urinary tract or penile 
infections in service or at present.  The circumcision in 
service was elective and there were no post-operative 
complications or any problems related to infections of the 
genitourinary system in service or at present.  The veteran's 
assertions that he has had chronic genitourinary problems 
since his circumcision are contradicted by the service 
medical records and subsequent contemporaneous medical 
records.  Notably, while the veteran claims that he has had 
chronic problems since the circumcision, he has never 
reported any such problems to any medical care provider until 
nearly 30 years after his surgery.  

While the veteran has produced a statement from a private 
physician seeming to suggest a history of symptoms related to 
his circumcision in service, it is evident that the November 
2002 statement was based entirely on a self-described history 
provided by the veteran.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

As there is no competent evidence of any current residuals 
from the veteran's circumcision in service, or any probative 
medical evidence relating any current symptoms to military 
service, the Board finds no basis to grant service 
connection.  Accordingly, service connection for residuals of 
a circumcision is denied.  

ORDER

Service connection for residuals of a circumcision, is 
denied.  


REMAND

By rating action in October 2003, the RO granted service 
connection for PTSD and degenerative changes of the right 
shoulder with history of bursitis, and assigned disability 
ratings of 30- and 10-percent, respectively.  At the time of 
this rating decision, there was a pending appeal concerning 
separate, unrelated issues (service connection for diabetes 
mellitus and residuals of circumcision) which the veteran 
perfected in early November 2003.  The perfected appeal was 
subsequently certified to the Board of Veterans' Appeals 
(Board) in January 2004.  

In February 2004, the veteran filed a claim for a total 
rating for compensation purposes based on individual 
unemployability (TDIU) and a temporary claims file was 
created at the RO.  In April 2004, the veteran filed a notice 
of disagreement (NOD) to the October 2003 rating decision 
concerning the ratings assigned for PTSD and the right 
shoulder disability; the veteran perfected an appeal for 
these two issues in June 2005.  

Meanwhile, in May 2005, the Board, in part, remanded one of 
the unrelated issues (residuals of circumcision) to the AMC 
in Washington, DC for further development.  A copy of an e-
mail message dated in May 2006, showed that the RO requested 
the AMC transfer the veteran's claims file to the RO because 
an additional NOD (the specific issue was not indicated) had 
been received.  The claims file was reportedly transferred to 
the RO on June 8, 2006.  

It is not entirely clear what transpired next, but the record 
shows that a supplemental statement of the case (SSOC) for 
the unrelated issue (residuals of circumcision) was 
promulgated by the AMC on June 19, 2006, and that a Statement 
of Accredited Representation in Appealed Case for that issue 
was received at AMC in July 2006.  A Certification of Appeal 
indicated that Volume 1 of the veteran's claims file was 
transferred to the Board in September 2006.  

Sometime in or around April 2007, the temporary claims file 
was associated with the original claims file at the Board, 
and a separate docket number was assigned for the additional 
issues in this document.  However, the veteran's 
representative was never afforded an opportunity to review 
the file or to offer any argument on the additional issues, 
nor was the appeal properly certified to the Board.  

Finally, the Board notes that the VA examination pertaining 
to the veteran's right shoulder disability is nearly four 
years old and the veteran has reported that his disability 
has worsened since that time.  Further, the most recent VA 
examination does not include any information to assess the 
degree of functional impairment of the shoulder disability 
under 38 C.F.R. §§ 4.40, 4.45, and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA's duty to assist includes 
providing a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  Comprehensive findings conforming to the regulations 
are needed to evaluate the claim for an increased rating.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) for the issues currently on 
appeal, including what is required to 
establish a disability rating and 
effective date per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Appropriate action should be taken to 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his PTSD and right shoulder 
disability since June 2004.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources, including any VA 
treatment reports not already of record, 
and associate them with the claims 
folder.  If records cannot be obtained, 
this should be noted in the claims 
folder, and the veteran should be 
notified and so advised.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his right shoulder 
disability.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should provide a response to 
the following:  

I.  The examiner should note any 
limitation of motion in the right 
shoulder and indicate what is 
considered normal range of motion.  

II.  Indicate whether the right 
shoulder exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Indicate whether pain of the 
right shoulder could significantly 
limit functional ability during 
flare-ups or when the left shoulder 
is used repeatedly over a period of 
time.  These determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disability in accordance with 
the specified criteria.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, that should be 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
right shoulder disability have been 
provided by the examiners and whether 
they have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


